DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on 01/14/2022 is acknowledged.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschwanden et al. (U.S. PG-Pub No. 2018/0267294; hereinafter – “Aschwanden”).
Regarding claim 1, Aoyagi teaches a device comprising:
a controller (92) (See e.g. Figs. 11-12; Paragraphs 0205 and 0230);
a light source (201) (See e.g. Figs. 53-54; Paragraphs 0273-0274); and
a display system (1) (See e.g. Figs. 53-54; Paragraphs 0273-0274) comprising:
a frame (11, 15, 25, 422, 423, 430, 431) for securing a magnetic element (20, 21, 22, 23, 24), the magnetic element being secured without using torsion bars to connect the magnetic element to the frame (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0215-0217, and 0238-0242);
an optical element (10) disposed over a surface of the magnetic element (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0202-0203, 0215, and 0239); and

Regarding claim 2, Aschwanden teaches the device of claim 1, as above.
Aschwanden further teaches a base (11, 25, 80, 422, 423, 430, 431) fixed to the surface of the frame (11, 15, 422, 423, 430, 431), wherein the magnetic element is magnetically secured to the base (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0215-0217, and 0238-0242).
Regarding claim 3, Aschwanden teaches the device of claim 2, as above.
Aschwanden further teaches that the base (11, 25, 80, 422, 423, 430, 431) is a permanent magnetic base and the magnetic element is magnetically secured to a top of the base (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0203, 0207, 0215, 0217, 0224, 0238, and 0241-0242).
Regarding claim 4, Aschwanden teaches the device of claim 3, as above.
Aschwanden further teaches that the permanent magnetic base is a half-sphere, half-cylinder, cone, or pyramid (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0197, 0206, 0236, and 0240).
Regarding claim 5, Aschwanden teaches the device of claim 2, as above.
Aschwanden further teaches that the base is a first permanent magnetic base (423), and a second permanent magnetic base (422, 430) is magnetically secured to a top of the first permanent magnetic base, and the magnetic element is magnetically secured to a top of the second permanent magnetic base (See e.g. Fig. 37; Paragraphs 0238-0239).
Regarding claim 6, Aschwanden teaches the device of claim 2, as above.
Aschwanden further teaches that the base (12, 15, 80) is a non-magnetic base (Paragraphs 0126, 0127, and 0131).
Regarding claim 7, Aschwanden teaches the device of claim 6, as above.
Aschwanden further teaches that the frame has disposed within a permanent magnetic securing element (25, 30, 31, 40, 41, 60, 70, 422, 423, 430) that magnetically secures the magnetic element to the non-magnetic base (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0203, 0207, 0215, 0217, 0224, 0238, and 0241-0242).
Regarding claim 8, Aschwanden teaches the device of claim 2, as above.
Aschwanden further teaches that the magnetic element is secured within an enclosure of the frame (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0203, 0207, 0215, 0217, 0224, 0238, and 0241-0242).
Regarding claim 9, Aschwanden teaches the device of claim 8, as above.
Aschwanden further teaches that the actuators surround the enclosure of the frame (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0203, 0207, 0215, 0217, 0224, 0238, and 0241-0242).
Regarding claim 10, Aschwanden teaches the device of claim 9, as above.
Aschwanden further teaches that the enclosure is a ball-shaped enclosure (423), and the magnetic element is a magnetic ball (20, 422) positioned within the ball- shaped enclosure (See e.g. Fig. 37; Paragraphs 0023 and 0240).
Regarding claim 11, Aschwanden teaches the device of claim 9, as above.
Aschwanden further teaches that the enclosure is a cylindrical-shaped enclosure, and the magnetic element is a magnetic cylinder positioned within the cylindrical-shaped enclosure (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0023, 0197, 0206, 0236, and 0240).
Regarding claim 12, Aschwanden teaches the device of claim 1, as above.

Regarding claim 13, Aschwanden teaches the device of claim 12, as above.
Aschwanden further teaches that the tilt of the magnetic element is controlled to follow an eye position of a wearer of the device (See e.g. Figs. 53-54; Paragraphs 0272-0276).
Claim(s) 1-5, 8-9, and 11-12 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeki et al. (U.S. Patent No. 4,175,832; hereinafter – “Umeki”).
Regarding claim 1, Umeki teaches a device comprising:
a controller (not shown) (See Figs. 1-10; C. 3, L. 62 – C. 4, L. 28);
a light source (1) (See e.g. Fig. 1; C. 3, L. 29-42); and
a display system (5) (See e.g. Fig. 1; C. 3, L. 29-42) comprising:
a frame (16) for securing a magnetic element (17), the magnetic element being secured without using torsion bars to connect the magnetic element to the frame (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 5, L. 50-57);
an optical element (5) disposed over a surface of the magnetic element (See Figs. 1-10; C. 3, L. 62 – C. 4, L. 28); and
a plurality of actuators (19, 20, 21, 22) disposed on or within the frame, wherein actuation of the actuators by the controller adjusts a tilt of the optical element by magnetically interacting with the magnetic element to reflect light from the light source (See Figs. 1-10; C. 3, L. 62 – C. 4, L. 40).
Regarding claim 2, Umeki teaches the device of claim 1, as above.
Umeki further teaches a base (16) fixed to the surface of the frame, wherein the magnetic element is magnetically secured to the base (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 3, Umeki teaches the device of claim 2, as above.
Umeki further teaches that the base (16) is a permanent magnetic base and the magnetic element is magnetically secured to a top of the base (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 4, Umeki teaches the device of claim 3, as above.
Umeki further teaches that the permanent magnetic base (16) is a half-sphere, half-cylinder, cone, or pyramid (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 5, Umeki teaches the device of claim 2, as above.
Umeki further teaches that the base is a first permanent magnetic base (16), and a second permanent magnetic base (18) is magnetically secured to a top of the first permanent magnetic base, and the magnetic element is magnetically secured to a top of the second permanent magnetic base (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 8, Umeki teaches the device of claim 2, as above.
Umeki further teaches that the magnetic element is secured within an enclosure of the frame (16) (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 9, Umeki teaches the device of claim 8, as above.
Umeki further teaches that the actuators (19, 20, 21, 22) surround the enclosure of the frame (See Figs. 1-10; C. 3, L. 62 – C. 4, L. 40).
Regarding claim 11, Umeki teaches the device of claim 9, as above.
Umeki further teaches that the enclosure is a cylindrical-shaped enclosure, and the magnetic element is a magnetic cylinder positioned within the cylindrical-shaped enclosure (See e.g. Figs. 3-4, 6, and 8; C. 3, L. 62 – C. 4, L. 14; C. 4, L. 63 – C. 5, L. 9; C. 5, L. 50-57).
Regarding claim 12, Umeki teaches the device of claim 1, as above.
.
Claim(s) 1-4, 8-10, and 12 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (U.S. Patent No. 5,959,758).
Regarding claim 1, Seo teaches a device comprising:
a controller (not shown) (See Figs. 1-7; C. 3, L. 45-54; C. 4, L. 13-50);
a light source (L) (See Figs. 1-7; C. 3, L. 45-54); and
a display system (1) (See Figs. 1-7; C. 3, L. 45-54; C. 4, L. 13-50) comprising:
a frame (10) for securing a magnetic element (21, 31), the magnetic element being secured without using torsion bars to connect the magnetic element to the frame (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43);
an optical element (23) disposed over a surface of the magnetic element (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43); and
a plurality of actuators (32) disposed on or within the frame, wherein actuation of the actuators by the controller adjusts a tilt of the optical element by magnetically interacting with the magnetic element to reflect light from the light source (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 2, Seo teaches the device of claim 1, as above.
Seo further teaches a base (33) fixed to the surface of the frame, wherein the magnetic element is magnetically secured to the base (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 3, Seo teaches the device of claim 2, as above.
Seo further teaches that the base (33) is a permanent magnetic base and the magnetic element is magnetically secured to a top of the base (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 4, Seo teaches the device of claim 3, as above.

Regarding claim 8, Seo teaches the device of claim 2, as above.
Seo further teaches that the magnetic element is secured within an enclosure of the frame (10) (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 9, Seo teaches the device of claim 8, as above.
Seo further teaches that the actuators (32) surround the enclosure of the frame (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 10, Seo teaches the device of claim 9, as above.
Seo further teaches that the enclosure is a ball-shaped enclosure (10), and the magnetic element is a magnetic ball (21, 31) positioned within the ball- shaped enclosure (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Regarding claim 12, Seo teaches the device of claim 1, as above.
Seo further teaches that the controller is configured to control actuation of the actuators to adjust a tilt of the magnetic element (See Figs. 1-7; C. 3, L. 45-54; C. 4, L. 13-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden, Umeki, or Seo in view of Aoyagi et al. (U.S. PG-Pub No. 2017/0351088; hereinafter – “Aoyagi”).
Regarding claim 6, Aschwanden, Umeki, and Seo each teaches the device of claim 1, as above.
Each and every embodiment of Aschwanden, as well as Umeki and Seo, fail to explicitly disclose that the base is a non-magnetic base.
However, Aoyagi teaches a device comprising a frame (12) for securing a magnetic element (18) comprising a base (14) fixed to a surface of the frame (12) wherein the magnetic element is magnetically secured to the base and the base is a non-magnetic base (See e.g. Figs. 2-3; Paragraphs 0099-0100, and 0121-0122).
Aoyagi teaches this non-magnetic base as a suitable choice to provide a “biasing mechanism biasing the support portion toward the substrate portion prevents the swing portion from coming off the support portion” (Paragraphs 0062-0063 and 0070-0071) in “a technology capable of preventing a swing portion from coming off without a stopper provided above the swing portion, in a deflector having the swing portion swingably placed on a substrate portion via a support portion” (Paragraph 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Umeki, or Seo such that the base is a non-magnetic material as in Aoyagi to provide a “biasing mechanism biasing the support In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 7, Aschwanden in view of Aoyagi, Umeki in view of Aoyagi, and Seo in view of Aoyagi each teaches the device of claim 6, as above.
Each and every embodiment of Aschwanden, as well as Umeki and Seo, fail to explicitly disclose that the frame has disposed within a permanent magnetic securing element that magnetically secures the magnetic element to the non-magnetic base.
However, Aoyagi further teaches that the frame has disposed within a permanent magnetic securing element that magnetically secures the magnetic element to the non-magnetic base (See e.g. Figs. 2-3; Paragraphs 0099-0100, and 0121-0122).
Aoyagi teaches this non-magnetic base as a suitable choice to provide a “biasing mechanism biasing the support portion toward the substrate portion prevents the swing portion from coming off the support portion” (Paragraphs 0062-0063 and 0070-0071) in “a technology capable of preventing a swing portion from coming off without a stopper provided above the swing portion, in a deflector having the swing portion swingably placed on a substrate portion via a support portion” (Paragraph 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Umeki, or Seo such that the base is a non-magnetic material as in Aoyagi to provide a “biasing mechanism biasing the support In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden or Umeki in view of Seo.
Regarding claim 10, Aschwanden and Umeki each teaches the device of claim 8, as above.
Each and every embodiment of Aschwanden and Umeki fail to explicitly disclose that the enclosure is a ball-shaped enclosure, and the magnetic element is a magnetic ball positioned within the ball- shaped enclosure.
However, Seo teaches a two-dimensional optical deflecting device comprising a frame enclosing a magnetic element wherein the enclosure is a ball-shaped enclosure (10), and the magnetic element is a magnetic ball (21, 31) positioned within the ball- shaped enclosure (See e.g. Figs. 4 and 6; C. 2, L. 26 – C. 3, L. 13; C. 3, L. 31-43).
Seo teaches this ball-shaped enclosure and magnetic ball “to provide an optical deflecting device having a simple structure, which can perform an accurate two-dimensional scanning” (C. 1, L. 34-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden or Umeki with the ball-shaped enclosure and magnetic ball of Seo “to provide an optical deflecting device having a simple structure, which can perform an accurate two-dimensional scanning,” as taught by Seo (C. 1, L. 34-36), and since it In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeki or Seo in view of Aschwanden.
Regarding claim 13, Umeki and Seo each teaches the device of claim 12, as above.
Umeki and Seo fail to explicitly disclose that the tilt of the magnetic element is controlled to follow an eye position of a wearer of the device.
However, Aschwanden teaches a device for tilting an optical element including a controller that is configured to control actuation of the actuators to adjust a tilt of a magnetic element wherein the tilt of the magnetic element is controlled to follow an eye position of a wearer of the device (See e.g. Figs. 53-54; Paragraphs 0272-0276).
Aschwanden provides this tilt controlled to follow an eye position of a wearer such that “the area of projection onto the projection screen (e.g. glass plate) is restricted at maximum to the current visual field of the eye and changes upon movement of the pupil using the movable 2D mirror” (Paragraph 0149) such that “the area of projection onto the projection screen (e.g. glass plate) is restricted at maximum to the current visual field of the eye and changes upon movement of the pupil using the movable 2D mirror” and therefore “the resolution of the projected image can be increased when illuminating only the visual field as compared to illuminating the entire projection screen/glass plate” so energy consumption is decreased (Paragraphs 0151-0153).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Umeki or Seo such that the controller tilts the magnetic element to follow an eye position of a wearer of the device as in Aschwanden such that “the area of projection onto the projection screen (e.g. glass plate) is restricted at maximum to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bernstein et al. (U.S. Patent No. 7,643,196) teaches a system for actuating a moveable miniature platform having a similar structure.
Ji et al. (U.S. Patent No. 7,116,017) teaches a device for reducing deterioration of image quality in a display using a laser with a configuration reading on the claimed structure.
Hirose (U.S. Patent No. 6,249,367) teaches an optical apparatus with a tiltable cylindrical magnetic element.
Witteveen (U.S. Patent No. 5,430,571) teaches a rotary mirror system having a tilting spherical magnetic element.
Schleimann-Jensen et al. (U.S. Patent No. 4,714,214) teaches an apparatus for producing biaxial tiltable support for a rotational body having a similar spherical magnetic element.
Someno et al. (PCT Pub No. WO 2007/145236 A1) teaches an actuator having a similar configuration with a magnetic element in a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896